    Case 20-03190-sgj Doc 122 Filed 03/04/21                   Entered 03/04/21 19:44:33             Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 20-03190 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On March 2, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Motion to Continue Further the Contempt Hearing [Docket No. 119]


Dated: March 4, 2021
                                                          /s/ Vincent Trang
                                                          Vincent Trang
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03190-sgj Doc 122 Filed 03/04/21   Entered 03/04/21 19:44:33   Page 2 of 5



                              EXHIBIT A
          Case 20-03190-sgj Doc 122 Filed 03/04/21                       Entered 03/04/21 19:44:33               Page 3 of 5
                                                               Exhibit A
                                                         Adversary Service List
                                                        Served via Electronic Mail

         Description                 CreditorName                   CreditorNoticeName                             Email
                                                                                                   michael.lynn@bondsellis.com;
                                                                                                   john@bondsellis.com;
                               Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,   john.wilson@bondsellis.com;
 Counsel for James Dondero Jones LLP                        John T. Wilson, IV, Bryan C. Assink    bryan.assink@bondsellis.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                     FTI Consulting               Daniel H O'Brien                       Daniel.H.O'Brien@fticonsulting.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                     FTI Consulting           Earnestiena Cheng                          Earnestiena.Cheng@fticonsulting.com
                                                        Melissa S. Hayward, Zachery Z.             MHayward@HaywardFirm.com;
 Counsel for the Debtor       Hayward & Associates PLLC Annable                                    ZAnnable@HaywardFirm.com
                                                                                                   mclemente@sidley.com;
 Counsel to Official                                        Matthew Clemente, Alyssa Russell,      alyssa.russell@sidley.com;
 Committee of Unsecured                                     Elliot A. Bromagen, Dennis M.          ebromagen@sidley.com;
 Creditors                    Sidley Austin LLP             Twomey                                 dtwomey@sidley.com
                                                                                                   preid@sidley.com;
 Counsel to Official                                        Penny P. Reid, Paige Holden            pmontgomery@sidley.com;
 Committee of Unsecured                                     Montgomery, Juliana Hoffman,           jhoffman@sidley.com;
 Creditors                    Sidley Austin LLP             Chandler M. Rognes                     crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                               Page 1 of 1
Case 20-03190-sgj Doc 122 Filed 03/04/21   Entered 03/04/21 19:44:33   Page 4 of 5



                              EXHIBIT B
                           Case 20-03190-sgj Doc 122 Filed 03/04/21           Entered 03/04/21 19:44:33        Page 5 of 5
                                                                      Exhibit B
                                                                Adversary Service List
                                                              Served via First Class Mail
            Description             CreditorName                   CreditorNoticeName                     Address1             City    State    Zip
                              Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,   420 Throckmorton Street,
    Counsel for James Dondero Jones LLP                    John T. Wilson, IV, Bryan C. Assink    Suite 1000                 Fort Worth TX     76102




Highland Capital Management, L.P.
Case No. 19-34054                                                    Page 1 of 1
